Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 30 September 2021.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-25 each substantially recite “destination filesystem is configured to prefetch files indicated in the list from the destination filesystem.” The Specification 
Paragraph [0030] discloses when a previous caching gateway has failed, prefetching data from the access data repository, but the example embodiment does not concern a source and destination file system as recited in the claims. Clarification is respectfully requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "operational" in each of the independent claims 1, 13, 14, 26, 27 is a relative term which renders the claim indefinite.  The term "operational" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear when a destination may be construed as “operational.” The Specification discloses, with regard to operational, a cut-over. The cut-over however is disclosed as occurring after pre-warming the cache (see FIG 3: 350). Operational may be taken as any number of intervening states between bootable and servicing file requests. Consequently, it is unclear if the claim encompasses the list is created after copying files from the source 
For purposes of examination, “already” operational was taken as prior to copying a second plurality of files. 
REJECTIONS BASED ON PRIOR ART
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,11-21, 24-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IBM (NPL: Data Migration Method using AFM, 2017)
As per claim [1, 13, 14], a method for cache pre-warming, comprising: 
creating a list of files likely to be accessed by a filesystem of a destination that is already operational based on at least one access pattern of a source filesystem, the destination filesystem having a cache, wherein the list indicates a first plurality of files (see PAGE 21: “a. Run a new prefetch with --list-file <active-file-list>”); and 
copying a second plurality of files from the source filesystem to the destination filesystem, wherein the second plurality of files includes the first 
[IBM discloses performing a data migration with remote caching (See PAGE 5 AFM Overveiw).]   
	As per claim [2, 15], the method of claim 1, 
wherein the at least one access pattern is determined based on at least one of: an access log of the source filesystem, and a plurality of timestamp attributes of the source filesystem (see IBM PAGE 37: “b. Run the getLatestFilesList.sh script again to get latest files list.”)
As per claim [3, 16], the method of claim 1, 
wherein the list of the first plurality of files is created in parallel with the copying of the second plurality of files (See PAGE 38: “On the source cluster, getLatestFilesList.sh can be run in parallel (once per export) if you are migrating multiple exports in parallel, but each time it runs, it must only be run after the successful completion of the previous prefetch.”)

wherein the list of files is created in parallel to the copying of the plurality of files from the source filesystem to the destination filesystem (See PAGE 38: “On the source cluster, getLatestFilesList.sh can be run in parallel (once 
per export) if you are migrating multiple exports in parallel, but each time it 
runs, it must only be run after the successful completion of the previous 
prefetch.”)
	As per claim [5, 18], the method of claim 1, further comprising: 
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see PAGE 26: The following is a review of what needs to be done: 1-11).
As per claim [6, 19], the method of claim 1, 
wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see IBM PAGE 14: “You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”).
As per claim [7, 20] the method of claim 1, 
wherein the copying of the second plurality of files from the source filesystem to the destination filesystem is performed in reverse order with respect to a 
and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files.”)
	As per claim [8, 21], the method of claim 6, 
wherein the access data related to the source filesystem includes a plurality of timestamp attributes, wherein the second plurality of files is copied such that the plurality of timestamp attributes is preserved (see PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”)
[The metadata information/extended attributes for each file is taken to comprise timestamp attribute (see PAGE 53: Appendix D).]   
As per claim [11, 24], IBM disclsoes the method of claim 1, further comprising:
determining, based on the at least one access pattern, at least one of the first plurality of files having an access frequency above a threshold, wherein the destination filesystem is configured not to evict the determined at least one of the first plurality of files (see PAGE 18 5.5).
As per claim [12, 25], the method of claim 1, 
wherein the at least one access pattern is determined based on data stored in a system that is external to the source filesystem (see PAGE 8: “A sample 
	 As per claim 26, a method for filesystem migration, comprising:
creating a list of files likely to be accessed by a destination filesystem of a destination that is already operational, the destination filesystem having a cache, wherein the list indicates a first plurality of files (see PAGE 21: “a. Run a new prefetch with --list-file <active-file-list>”), wherein the list of files likely to be accessed by the destination filesystem is determined based on a second plurality of files stored in the source filesystem, wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying of files from the source filesystem to the destination filesystem is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (See PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then  migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and  then run the prefetch on premigrated and migrated files. This action can be done  iteratively as well with the aid of the sample script in Appendix B.”); and
copying the second plurality of files from the source filesystem to the destination filesystem, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see IBM PAGE 14: “You can then migrate the ‘hot’ files first to the cache 
[IBM discloses performing a data migration with remote caching (See PAGE 5 AFM Overveiw).]   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of  Naineni (US PG PUB No. 20090222453)
As per claim [10,23], IBM discloses the method of claim 1 
However, IBM does not expressly disclose but in the same field of endeavor Naineni discloses 
wherein the cache is configured to utilize a least recently used eviction policy, further comprising: causing at least one file of the list of files to be marked as recently accessed (see Naineni [0034]).
It would have been obvious to modify IBM to further utilize a LRU eviction policy as taught by Naineni.
The suggestion/motivation for doing so would have been for the benefit of cache management (see Naineni [0034]).
. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of Michael (US PG PUB No. 20160170978).
As per claim [22], IBM discloses the system of claim 21.
However, IBM does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically throttling a speed of the copying of the second plurality of files based on a speed of a cloud upload process to the cloud filesystem (see Michael FIG 2: 215 and [0035]).
 It would have been obvious to modify IBM to further adjust the speed of the migration as suggested by Michael.
The suggestion/motivation for doing so would have been for the benefit of minimizing impact (see Michael [0014])
Therefore it would have been obvious to modify IBM to further throttle as taught by Micahel for the benefit of reducing impact to arrive at the invention as specified in the claims.

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of Michael (US PG PUB No. 20160170978).

copying a plurality of files from a source filesystem to a filesystem of a destination that is operational, the destination filesystem including a cache see (PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”), the plurality of files having a plurality of timestamp attributes (see PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”),
[The metadata information/extended attributes for each file is taken to comprise timestamp attribute (see PAGE 53: Appendix D).]   
wherein the destination filesystem is a cloud filesystem exposed by a caching gateway (see PAGE 5: “AFM (Active File Management) is a technology primarily suited for remote caching.”), wherein the plurality of files is copied such that the plurality of timestamp attributes is preserved  (see PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”); and 
However, IBM does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically adjusting a speed of the copying of the plurality of files based on a utilization of the cache (see Michael [0025]: “For  instance during early 
[Utilization as recited in the claim is taken inclusive of cache hit rate (see Michael [0029]).] 
It would have been obvious to modify IBM to implement a filesystem migration comprising a self-0adampting live migration as taught by Michael.
The suggestion/motivation for doing so would have been for the benefit of optimal data migration operation (see Michael [0025]).
Therefore it would have been obvious to modify IBM to further implement a file system migration comprising adjusting a speed of the copying as taught by Michael fro the benefit of improving data copy operation to arrive at the invention as specified in the claims. 
As per claim 28, the method of claim 27, further comprising: 
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see PAGE 26: The following is a review of what needs to be done: 1-11).
RESPONSE TO REMRARKS
st ARGUMENT: 
Operational is not typically considered to be a relative term. A system is typically known to be operational when it is performing its intended function and such state would be readily identifiable by those of ordinary skill in the art.

The Office notes the intended function of the destination varies before, during and after the migration process varies. Illustratively, the destination operates to copy data during migration and service access requests post migration. It is not clear what Applicant intends the claim to encompass because Applicant has not specified, for example, what is the intended function of the destination when creating a list of files likely to be accessed by a file system of a destination that is “already” operational. Clarification is requested. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137